Exhibit 10.1

 



SECOND AMENDMENT TO 

CONSULTING AGREEMENT 

DATED AS OF JULY 2, 2012 BETWEEN



NTN BUZZTIME, INC. AND JABAM, INC.

 

 

The following amendment to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of March 20, 2013.

 

A.Section 2.1 is amended to read, in its entirety, as follows:

 

The term of this Agreement shall commence on July 2, 2012 (the "Effective Date")
and, unless earlier terminated in accordance with Section ‎7 shall expire on
June 30, 2013.

 

NTN BUZZTIME, INC. JABAM, INC.         By:   /s/  Kendra Berger          
 By:  /s/ Jeffrey A. Berg           Authorized Signature Authorized Signature  
  Kendra Berger           Jeffrey A. Berg           Print Name Print Name    
CFO           President           Title Title     January 11, 2013          
January 11, 2013           Date Date

 

 

